DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Jonathan O. Owens, Registration No. 37902, Attorney of Record, on 07/29/2022.

The following claims have been amended based on amendment filed by Applicant dated 09/22/2021: 

3. (currently amended) The method of claim 1, wherein the content titles relate to graphical representations of image data or artwork associated with a media file for one or more of a film, broadcast programming, video data, image data and audio data.

5. (currently amended) The method of claim 1, wherein updating the display of the user interface based on the input command includes increasing the content titles for a selected row and adjusting focus attributes of the content titles relative to other rows of the user interface.

12. (currently amended) A non-transitory computer readable medium for storing a computer program product including computer executable code for presenting a user interface to allow for navigating a hierarchical menu, the computer program product comprising: 
computer readable code to display a user interface including one or more menu elements, wherein each menu element is associated with a row of content titles that may be displayed by the user interface, wherein the content titles include cover art;
computer readable code to detect an input command associated with a menu element;
computer readable code to update the display of the user interface based on the input command, wherein presentation of the row of content titles associated with the[[,]] menu element is updated to allow for navigation within the row, and wherein the content titles presented by the user interface for the menu element are a subset of content titles that may be accessed based on the menu element; and
computer readable code to detect an input command to horizontally scroll the content titles of a row, and present a link to one or more additional titles associated with the menu element, wherein selection of the link results in the user interface displaying the content titles associated with a menu item in a grid view; and
computer readable code to display the content titles for the row associated with a selected menu item to identify an association with the menu item, based on a position of a cursor focus on the menu element;
computer readable code to display the user interface in a parallax view, wherein the parallax view enables bypassing one or more levels of the hierarchical menu; 
computer readable code to detect an input command for selection of a content title and updating a display of the user interface to provide details for a selected content title, wherein the selection bypasses one or more levels of the hierarchical menu.

14. (currently amended) The non-transitory computer readable medium of claim 12, wherein the content titles relate to graphical representations of image data or artwork associated with a media file for one or more of a film, broadcast programming, video data, image data and audio data.

16. (currently amended) The non-transitory computer readable medium of claim 12, wherein updating the display of the user interface based on the input command includes increasing .

Reasons for Allowance
The following is an examiner's statement of reasons for allowance:
 In addition to Applicant’s remarks and the newly cited prior art, the prior arts of record including the newly cited prior arts when taken individually or in combination do not expressly teach or render obvious the limitations recited in independent claims 1, 12 and 23 as a whole.  
At best the prior arts of record disclose, specifically for claim 1:
Coomer et al. (US 20070300256 A1) teaches a method for presenting a UI to allow for navigating a hierarchical menu with a cursor comprising displaying by a device a UI including one or more menu elements wherein each menu element is associated with a row of content titles that may be displayed by the user interface and detecting an input command by the device, associated with a menu element wherein content presented by the user interface for the menu element are a subset of content titles that may be accessed based on the menu element (fig. 3; par [0031, 0033]).
Ertell et al. (US 20090012846 A1) teaches updating the display of the user interface based on an input command wherein presentation of content is updated to allow for navigation within the row wherein selection of the command results in the user interface displaying the content in a grid view (figs. 8A-9A; para [0037]).
Toprani (US 20110289427 A1) teaches displaying titles teaches content titles including cover art (fig. 2; para [0041].
Faseler (US 20090006201 A1) teaches presenting a link to one or more associated additional content and displaying content titles associated with a selected menu item to identify an association with the menu item, based on selection focus on a menu element (fig. 16; para [0163]).
In addition, neither reference uncovered that would have provided a basis of evidence for asserting a motivation, nor one of ordinary skilled in the art at the time the invention was made, knowing the teaching of the prior arts of record would have combined them to arrive at the present invention as recited in the context of independent claims 1, 12 and 23 as a whole.
 Thus, independent claims 1, 12 and 23 are allowed over the prior art of record. The dependent claims are allowable for at least their dependence on independent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMY P HOANG whose telephone number is (469)295-9134. The examiner can normally be reached M-TH 8:30-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JENNIFER WELCH can be reached on 571-272-7212. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMY P HOANG/Examiner, Art Unit 2143                                                                                                                                                                                                        
/JENNIFER N WELCH/Supervisory Patent Examiner, Art Unit 2143